IN THE UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRIT OF NORTH CAROLINA

nr 2 >

 

 

 

 

 

 

 

 

 

mites <P
A) Erte, \e\
MASOR BOYD WHITLEY \e\ 13 2009 |
"Plaintiff, : civil Action No. beovarsont oe

US

. zi RESPONSE TO Delendank's

SHERT EE VAN SHAW, et ol,  * RESPONSE TO Mohtion for

Delendont ; DEFAULT JUDGMENT
}

NY Ane, for the “cecacs.

c I

1 eS 0b) ak 0 os,

MS tene unolex Penalty pf Pecracnt
| 7 i Se

ee ee ee Nedcaton | Per SOQ.
\. MASOR BOYD WHITLEY is o& leew Corporate. evk\ly.
iT

 
  

Oe\ieve My Lei htaeale LANK SCAG Must skate. SO in Licitina aac he. Pre pore dk

0 Soy S010 Open couct ander oath and offic omebion.

"i

 

Ziastom, or USane 5 OF CatrSe to be. subjected, any Citizen of the

e oe

NW Coton ne A Oricon meceo O

   

 

 

 

Peg! | os 3.

 

 

Case 1:19-cv-00358-TDS-JLW Document 18 Filed 09/13/19 Page 1of3
 

Under united shales Constitution or laws citizens hawe. cidaks te
Sorshig Bek accordina, to dictates of his or hess Olin Conscie nee,and. aenerally

\ civil ‘ ak C Vial to th c
lucsuit of heppines by free men [8el; See The clue pracess clause of the
our teenth Beall: the Supreme sol has sfmsscedls held that most
wovisions of the ill of Ricinks oxply fo the dead. Fr, She Due Process
lause of the Fouche nth ett ata under a doctrine Called

‘incor pora‘ion,” £80]

 

o, Zn fre Ve Ulla, (ered), cissentinn, 7 Turdese. Taha Macshall Haclan LL

 

rf ~ |; ik Se thie can

\se wohese. provide jn Constitution, This “Tiberky’” iS pot vw Series of Heal ches

' i in tecms o e in co : e of Speec
Snaa Teli ‘on’ t 1 to Keeo cack c : m
24 ; 1S & Cw sh i icky b
IN y | ee Ontia! " i iti:ons an
\ stron’ ! 0 eceneatel wiv

 

 

Le peivecrion at ridlaks ange Eelocw\\e. b ptecly

 

 

 

£3,
frye 40

 

 

Case 1:19-cv-00358-TDS-JLW Document 18 Filed 09/13/19 Page 2 of 3
 

* AFFIDAVIT *
TO SUPPORT RESPONSE

\ United Stakes Macshal did abbatns Services the defendants was serve
summons on TI-!4 see document-l0. Defendants Sas\ cespond, in Hime provided
ov Fed. R. Civ. B 1A (> (2) oc), Also Plainkisf Wns fever Serve boy hefSeonolants
Baxandl IS answer +o Compleat. The DeSendants Counsel's aséivlenk
lever serve plaint$ copy of the extenson Ye Couct did. Plaintits

wae heuneuer Wedd tu hones ts. cevtets Delendants response
o iti 10 j ts C

ie’: Plea lySS Ine. No anid claim ew inst

 

Supporting copies of Exhibit of seneca\ orievances: and requests
States Ceasly tau Defend ncis Violated Plainti$e cikizen cists ko
hice Sr S0Nn AOU erenses ; accondkin
to inthe, of Wis own ee See Lovelace
vi Lee, 472 F3dk 174, 187 CHW Cir Vo. 200l2
Plains sespectfully Seguest the court to acant both cleceament-
Z. comdladal, and Pecusnatles 13, Motion enkitled reguice ment

canet Aadeantanaliahsedieechentlaadh
Respecttully edaailted LE Mapes dh Pote 4-4-2014,

 

 

 

 

 

pose. 30f 2:
TF

 

 

Case 1:19-cv-00358-TDS-JLW Document 18 Filed 09/13/19 Page 3 of 3
